Voting time
Thank you, Commissioner Orban. The debate is closed. The vote will take place after the debate.
I should like to take this opportunity to say something about a point which arose during the explanations of vote this afternoon and now too during the catch-the-eye procedure. Under the rules of procedure, no further requests are accepted once explanations of vote or the catch-the-eye procedure have begun. I had asked the services to perhaps make this generally known once again. We dealt with this casually today, but we need to take care in future, because otherwise we shall go well over the time announced to Members.
The next item is the vote on six motions for resolutions on Guinea. We shall look first at the joint motion for a resolution from six groups, which is intended to replace all the motions for resolutions on this issue.